DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 9/12/2022.
The claims 1, 14-15, and 28 have been amended. Claims 9 and 17 have been cancelled. 
In view of the amendments, the Objection to the Specification, the Drawings, and Claim 28 have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/12/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, Applicant recites “wherein the housing extends between first and second axial end surfaces and the second portion extends 10% or less of the entire length of the housing from each of the axial end surfaces.” However, Claim does not refer back to a structure, therefore creating an antecedent basis issue. Claim will be interpreted with no weight.
Allowable Subject Matter
Claims 1-8, 11-16, and 18-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A housing for a rotary electric machine having stacked laminations forming a stator core, comprising: a first portion forming a slip fit with a first series of the stacked laminations; and a second portion forming an interference fit with a second series of the stacked laminations, wherein the second portion is provided on opposite longitudinal sides of the first portion.”
Claim 14: “A housing for a rotary electric machine having stacked laminations forming a stator core, comprising: a first portion having a welded connection with a first series of the stacked laminations for transmitting torque from the first series to the first portion; wherein the first portion has a slip fit connection with the first series forming a gap therebetween in which the welded connection is provided; and a second portion forming an interference fit with a second series of the stacked laminations for centering the laminations and the housing about the same axis.”
Claim 21: “A subassembly for a rotary electric machine having stacked laminations forming a stator core, comprising: a housing forming an interference fit with a series of the stacked laminations; an end cap having an interference fit with an end of the housing for locating the housing; and fasteners extending through the end cap for applying a compressive force to the stacked laminations for transferring torque between the end cap and the housing, the fasteners being positioned radially inward of the housing.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-8, 11-16, and 18-28  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byzio et al. (US 2017/0040852) teaches a modular unit comprising a laminate stack for an electric machine.
Buehler et al. (US 2014/0239753) teaches a motor housing assembly formed by positioning a stator relative to a housing assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834